THE COURT.
The defendant was convicted in the Superior Court of San Joaquin County of a felony, to wit: Violation of “An act to regulate the sale, possession, distribution and use of habit-forming narcotic and other dangerous drugs and substances, and providing penalties for the violation thereof,” approved May 4, 1929 (Stats. 1929, p. 380), and acts amendatory thereof.
The transcript on appeal was filed in this court May 12, 1931. No brief has been filed in behalf of appellant. The cause was regularly placed on the calendar for oral argument on July 1, 1931. No appearance was made for appellant at the time the case was called for hearing. Pursuant to the provisions of section 1253 of the Penal Code the judgment and the order are affirmed.